ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-131 concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that YOUNG MIN KIM of FORT LEE, who was admitted to the bar of this State in 2006, should be censured for violating RPC 8.1(b) and Rule l:20-3(g)(3) and (f) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that YOUNG MIN KIM is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.